Citation Nr: 1243084	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for discogenic disease of L5-S1 with facet arthropathy and spinal stenosis with straightening of the lumbar lordosis (low back disability) prior to December 19, 2011, and in excess of 40 percent on and after that date.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1996.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal of a January 2006 rating decision, in which the RO, in pertinent part, denied a claim for an increased rating for his low back disability and granted service connection for degenerative arthritis of the left knee and assigned an initial 10 percent disability rating, effective July 12, 2005. 

In a November 2010 decision, the Board, in part, affirmed the 10 percent ratings for the low back and left knee disabilities and awarded an initial 10 percent rating for left lower extremity neurological manifestations associated with the low back disability.  The Board also remanded the issue of service connection for a right knee disability for additional development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2011 Order, the Court granted the parties' joint motion for a partial remand (JMR) and vacated the portion of the Board's November 2010 decision, which had denied ratings in excess of 10 percent for the low back and left knee disabilities, remanding the case back to the Board for action consistent with the JMR. 

The Board remanded this case for additional development in October 2011.  While on remand, the Appeals Management Center (AMC) granted an increased rating for the low back disability of 40 percent, effective December 19, 2011.  



FINDING OF FACT

The Veteran has withdrawn his appeal seeking increased ratings for his low back and left knee disabilities and service connection for a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

As mentioned above, the AMC awarded an increased rating of 40 percent for the Veteran's low back disability in a February 2012 rating decision.  When providing notice of this award of benefits, the AMC supplied a form to the Veteran which, if returned signed and dated, that would withdraw any appeal as to any issue remanded by the Board.  The specific language of the form read "Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center by the Board of Veterans Appeals for further development."  

The appeals for increased ratings for the low back and left knee disabilities and service connection for the right knee were all on remand to the AMC at that time.  The Veteran returned the form which he clearly signed and dated in March 2012.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  As of March 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of these issues is valid.  

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2012).


ORDER

The appeals for increased ratings for discogenic disease of L5-S1 with facet arthropathy and spinal stenosis with straightening of the lumbar lordosis and degenerative arthritis of the left knee and for service connection for a right knee disability are dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


